Exhibit 10.6

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

SUPPLEMENTAL RETIREMENT AGREEMENT BETWEEN

UNITED BANKSHARES, INC.

AND

RICHARD M. ADAMS

THIS FIRST AMENDMENT TO AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT
(the “Agreement”) is made and entered into this 21st day of February, 2012,
effective February 28, 2011, by and between Richard M. Adams (“Adams”) and
United Bankshares, Inc., a West Virginia corporation and bank holding company
(“UBS”);

WHEREAS, UBS and Adams entered into a Supplemental Retirement Agreement dated
July 27, 1990 (“Supplemental Retirement Agreement”) to provide Adams such
retirement income; and

WHEREAS, UBS and Adams first amended and restated said Supplemental Retirement
Agreement effective as of November 1, 2001; and

WHEREAS, UBS and Adams next amended and restated said Supplemental Retirement
Agreement by executing a Second Amended and Restated Supplemental Retirement
Agreement effective as of November 26, 2008; and

WHEREAS, pursuant to Article V, Section B of said Second Amended and Restated
Supplemental Retirement Agreement, the Agreement may be amended by a written
instrument executed by UBS and Adams; and

WHEREAS, UBS and Adams wish to further amend the Agreement as set forth herein.

NOW THEREFORE WITNESSETH:

1. Section A of Article II shall be and it hereby is revoked and in its place
and stead is hereby substituted the following Section A of Article II to read in
full as follows:

A. Separation from Service on or After Age 65. Except as otherwise provided
herein, and provided that Adams does not have a Separation from Service prior to
age 65, UBS agrees to provide Adams an annual supplemental retirement benefit
upon his Separation from Service from UBS or an affiliate or successor entity to
UBS, other than by death, (and such date shall be the Benefit Commencement Date
for such benefit, for purposes of, and subject to the terms and conditions of
payment under, Section III of this Agreement,) which benefits shall be provided
irrespective of whether Adams is employed by an entity other than UBS or an
affiliate or successor entity to UBS. Said annual supplemental retirement
benefit shall be equal to seventy percent (70%) of Adams’ Final Base Salary,
reduced by Adams’ annual benefits actuarially calculated at the time the
supplemental retirement benefit first becomes payable under (1) the UBS Pension
Plan (determined as if Adams’ distribution was made on an installment basis for
the joint and last survivor expectancy of Adams and his Spouse, if married, and
if not, over Adams’ life expectancy); (2) Social Security (as the same may be
adjusted from time to time), provided, however, that only one-half of such
Social Security benefits so calculated shall reduce such annual supplemental
retirement benefit of Adams; and (3) the UBS Savings and Stock Investment Plan,
but only respecting the portion of Adams’ account balances arising from employer
contributions, (determined

 

1



--------------------------------------------------------------------------------

as if Adams’ distribution, respecting such portion of Adams’ account balances
arising from employer contributions, was made upon his normal retirement age, on
a single life annuity basis).

2. The right to further amendment is retained by the UBS and Adams.

This Amendment may be executed in one or more counterparts, which taken together
shall constitute an original.

IN WITNESS WHEREOF, this First Amendment to Second Amended and Restated
Supplemental Retirement Agreement has been duly signed by an authorized officer
of United and individually by Adams, respectively, all as of date first above
written, effective February 28, 2011.

 

UNITED BANKSHARES, INC.: By:   /s/ P. Clinton Winter, Jr. Its:   Compensation
Committee Chairman

[SEAL]

/s/ Richard M. Adams Richard M. Adams

 

2